DETAILED ACTION
This office action is in response to the amendment filed on August 18, 2022. Claims 1-11 and 15-17 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed August 18, 2022, with respect to amended claim 1 have been fully considered and are persuasive.  The previous rejection has been overcome and thus is hereby withdrawn. 
Allowable Subject Matter
Claims 1-11 and 15-17 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a tool. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing that; the output shaft includes a second end comprising a further drive gear, wherein the drive gear and the further drive gear are located on opposite sides of the gear wheel (as in claim 1), together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art consists of Perham (2742797), Zhejiang (CN 103286740, previously cited), Berger (3905429) and Else (2583140).
Perham discloses a tensioning apparatus (Figure 1) arranged to simultaneously tension a plurality of jackbolts (i.e. fastener) of a multi jackbolt tensioner, the tensioning apparatus comprising: a housing (16) arranged for receiving a drive gear (34), one or more planetary gears (38) retained within the housing for meshing with the drive gear (Figures 1 and 2), a ring gear (39) encircling the one or more planetary gears and meshing therewith (Figure 2), a spindle gear (64) retained in the housing (Figure 1), each spindle gear includes a spindle (62), for coupling (at 72) to said jackbolts (Column 4, Lines 31-34), the spindle gear being disposed about the ring gear and meshed with an outside thereof (Figure 2), whereby in use the drive gear rotates the one or more planetary gears to thereby rotate the spindle gear via the ring gear to thereby tension the jackbolts (Column 2, Line 58-63, Column 3, Lines 25-60 and Column 4, Lines 25-56), 
Perham lacks, a plurality of spindle gears being disposed about the ring gear and meshed with an outside thereof, a power transfer assembly including a worm drive rotatable by a motor and a gear wheel meshed therewith and having the output shaft including a second end comprising a further drive gear, wherein the drive gear and the further drive gear are located on opposite sides of the gear wheel.
Zhejiang shows that it is old and well known in the art at the time the invention was made to provide a tensioning apparatus (Figure 1) comprising a plurality of spindle gears (5) being disposed about a ring gear (4) and meshed with an outside thereof (Figure 3 and see Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the single spindle gear that is disposed about the ring gear, of Perham, with the known technique of providing a plurality of spindle gears, each being disposed about a ring gear and meshed with an outside thereof, as taught by Zhejiang, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which can assemble nuts in multiple positions simultaneously, and solves the problems of nut re-assembly, great labor intensity, and low efficiency during normal operation. 
Berger teaches that it is old and well known in the art at the time the invention was made to provide a power transfer assembly (10, Figure 1) including a worm drive (44) rotatable by a motor (46) and a gear wheel (38) meshed therewith (Figures 1 and 3) and shows that the power transfer assembly includes an output shaft (20) coaxial with the gear wheel (38) and including a first end (right end in Figure 1) comprising the drive gear (at 34, of Perham at least through the connection of parts therebetween, when the power transfer assembly is combined with the device of Perham, see Figure 1 of Perham).
Else also teaches that it is old and well known in the art at the time the invention was made to provide a power transfer assembly (42, Figure 3) including a hand operated worm drive (40) and a gear wheel (35) meshed therewith (Figure 3) and also shows that the power transfer assembly includes an output shaft (6) coaxial with the gear wheel (35) and including a first end (end engaged with 16 in Figure 3) comprising the drive gear (i.e. drive gear 34, of Perham, at least through the connection of parts therebetween, when the power transfer assembly is combined with the device of Perham, see Figure 1 of Perham).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Perham, with the known technique of providing the power transfer assembly including a worm drive rotatable by a motor and a gear wheel meshed therewith, as taught by Berger and Else, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a reversible driving gear, that provides low rotary speed and high torque, which can be used in confined spaces and which has higher efficiency during normal operation.
However, the examiner notes that it would not have been obvious to one of ordinary skill in the art to modify the device, of Perham, with an output shaft that includes a second end comprising a further drive gear, wherein the drive gear and the further drive gear are located on opposite sides of the gear wheel because such a modification would require a substantial reconstruction and redesign of the elements shown in the primary reference.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723